Exhibit 99.1 Company / Investor Contact: Tom Wirth EVP & CFO 610-832-7434 tom.wirth@bdnreit.com Brandywine Realty Trust Announces Third Quarter 2016 Results, Narrows 2016 Guidance and Provides 2017 Guidance Radnor, PA, October 19, 2016 — Brandywine Realty Trust (NYSE:BDN) today reported its financial and operating results for the three and nine-month periods ended September 30, 2016 and introduced 2017 earnings guidance. Management Comments “Our third quarter same store growth, rental mark-to-market and capital costs continue to meet our 2016 Business Plan objectives and we have achieved 99% of our 2016 speculative revenue target,” stated Gerard H. Sweeney, President and Chief Executive Officer of Brandywine Realty Trust.“Our portfolio disposition program continues to progress.We have met our $850.0 million disposition target, so we are increasing that target to $900 million.We expect the incremental disposition proceeds to continue funding our development pipeline and our 2017 debt maturities.Given our 2016 operating results, we are narrowing our 2016 FFO guidance range from $1.26 to $1.32 per diluted share to $1.28 to $1.30 per diluted share.As we complete our 2016 business plan objectives, we begin our focus on 2017.We are introducing our 2017 FFO guidance range of $1.35 to $1.45 which assumes the continuing improvement of our recently completed development projects, no acquisitions, $100 million of dispositions and the continuation of our strong portfolio operating performance.At the midpoints, our 2017 FFO is 8.5% higher and our cash flow ratio is 11.9% higher than 2016.” Third Quarter Highlights Financial Results ∎ Net income available to common shareholders; $6.0 million, or $0.03 per diluted share. ∎ Funds from Operations (FFO); $58.3 million, or $0.33 per diluted share.
